Case 3:20-cv-00719-JAG Document 30-1 Filed 01/28/21 Page 1 of 1 PageID# 175




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION

 WSOU INVESTMENTS, LLC d/b/a                  §
 BRAZOS LICENSING AND                         §   Civil Action No.: 3:20-cv-00719-JAG
 DEVELOPMENT,                                 §
                                              §
               Plaintiff,                     §
                                              §
 v.                                           §
                                              §
 F5 NETWORKS, INC.,                           §
                                              §
               Defendant.



      [PROPOSED] ORDER GRANTING DISMISSAL WITHOUT PREJUDICE

      The request to dismiss this matter without prejudice is hereby GRANTED.



DATED: ___________________________



                                         ________________________________________
                                         HON. JOHN A. GIBNEY, JR.
                                         UNITED STATES DISTRICT JUDGE
